      Case 9:20-cv-00065-LEK-DJS Document 25 Filed 01/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

TYLIK HUNTER,

                                   Plaintiff,
              -v-                                               9:20-CV-65
                                                                 (LEK/DJS)
ALBERT ROUSE and CHRIS PUTNAM,

                                   Defendants.


APPEARANCES:                                     OF COUNSEL:

TYLIK HUNTER
Plaintiff Pro Se
18-B-0977
Coxsackie Correctional Facility
Box 999
Coxsackie, New York 12051

HON. LETITIA JAMES                               NICHOLAS LUKE ZAPP, ESQ.
Attorney General for the State of New York       Assistant Attorney General
Attorney for Defendants
28 Liberty Street
New York, New York 10005

DANIEL J. STEWART
United States Magistrate Judge

                                        ORDER

       Pro se Plaintiff Tylik Hunter brought this action, pursuant to 42 U.S.C. § 1983,

alleging his constitutional rights were violated while in the custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”). Dkt. No. 1, Compl.

Defendants moved to dismiss the Complaint, Dkt. No. 17, and on January 12, 2021 the

District Court denied that Motion. Dkt. No. 22. A copy of that decision served upon
       Case 9:20-cv-00065-LEK-DJS Document 25 Filed 01/22/21 Page 2 of 4




Plaintiff at his address on record, Coxsackie Correctional Facility, was returned to the

Court with the notation that Plaintiff has been released from custody on October 22, 2020.

Dkt. No. 24. Defendants have now answered the Complaint. Dkt. No. 23.

       In this District, all litigants have an ongoing obligation to keep their address

information updated with both the Court and adversaries. N.D.N.Y.L.R. 10.1(c)(2) (“All

attorneys of record and pro se litigants must immediately notify the Court of any

change of address.” (emphasis in original)). A party’s failure to provide such information

is grounds for dismissal. N.D.N.Y.L.R. 41.2(b). As then-District Judge Pooler has

observed:

       It is neither feasible nor legally required that the clerks of the district courts
       undertake independently to maintain current addresses on all parties to
       pending actions. It is incumbent upon litigants to inform the clerk of address
       changes, for it is manifest that communications between the clerk and the
       parties or their counsel will be conducted principally by mail. In addition to
       keeping the clerk informed of any change of address, parties are obliged to
       make timely status inquiries. Address changes normally would be reflected
       by those inquiries if made in writing.

Dansby v. Albany Cty. Corr. Facility Staff, 1996 WL 172699, at *1 (N.D.N.Y. Apr. 10,

1996) (citations omitted). Indeed, courts in the Northern District of New York have

dismissed lawsuits brought by pro se plaintiffs for failure to provide a current address.

See Rivera v. Goord, 1999 WL 33117155 (N.D.N.Y. Sept. 14, 1999); Fenza v. Conklin,

177 F.R.D. 126 (N.D.N.Y. 1988); Morgan v. Dardiz, 177 F.R.D. 125 (N.D.N.Y. 1998);

Williams v. Faulkner, 1998 WL 278288 (N.D.N.Y. May 20, 1998).

       Rule 41(b) of the Federal Rules of Civil Procedure provides that a court may, in

its discretion, dismiss an action based upon the failure of a plaintiff to prosecute an action,


                                               2
       Case 9:20-cv-00065-LEK-DJS Document 25 Filed 01/22/21 Page 3 of 4




or to comply with the procedural rules or orders of the court. Fed. R. Civ. P. 41(b); see

Link v. Wabash R.R. Co., 370 U.S. 626 (1962). This power to dismiss may be exercised

when necessary to achieve orderly and expeditious disposition of cases. See Freeman v.

Lundrigan, 1996 WL 481534, at *1 (N.D.N.Y. Aug. 22, 1996). Plaintiff’s failure to

provide an updated address clearly interferes with not only the Court’s ability to manage

the case, but with Defendants’ ability to conduct discovery.

       In light of Plaintiff’s pro se status, the Court will provide him an opportunity to

confirm his current address. Plaintiff is advised that his failure to comply and notify

the Court of his current whereabouts may result in this Court recommending

dismissal of this action.

       For the reasons stated herein, it is hereby

       ORDERED, that Plaintiff shall, within thirty days of the filing date of this Order,

provide the Court and opposing counsel with confirmation in writing of his present

address; and it is further

       ORDERED, Defendants shall, within thirty days of the filing date of this Order,

provide this Court with a status report regarding whether the Answer served upon Plaintiff

was returned as undeliverable and whether Plaintiff has provided Defendants’ counsel

with updated contact information; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Order upon the parties




                                             3
      Case 9:20-cv-00065-LEK-DJS Document 25 Filed 01/22/21 Page 4 of 4




to this action. The Order shall be served upon Plaintiff at his last known address.

Date: January 22, 2021
      Albany, New York




                                            4
